Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


WANDY NOVA

                                Plaintiff,
                                                           Civil Action No. 19-18145 (ES)
                         v.
                                                                      OPINION
COMMISSIONER OF SOCIAL
SECURITY,

                                Defendant.


SALAS, DISTRICT JUDGE

       Before the Court is plaintiff Wandy Nova’s (“Plaintiff”) appeal of the Commissioner of

Social Security’s (“Commissioner”) decision denying Plaintiff’s applications for disability

insurance benefits (“DIB”) and supplemental security income (“SSI”) under Titles II and XVI of

the Social Security Act (the “Act”). The Court decides this matter without oral argument pursuant

to Federal Rule of Civil Procedure 78(b) and Local Civil Rule 9.1(f). The Court has subject matter

jurisdiction pursuant to 42 U.S.C. § 405(g). For the reasons below, the Court AFFIRMS the

Commissioner’s decision.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       On November 2, 2015, Plaintiff filed an application for DIB and an application for SSI,

alleging disability beginning March 22, 2014, due to human immunodeficiency virus (“HIV”),

back problem, major depression, and asthma. (D.E. No. 5, Administrative Record (“R.”) at 107).

The claims were initially denied on March 10, 2016 (id.) and was denied again on August 15,

2016, upon reconsideration (id. at 138). On September 29, 2016, Plaintiff filed a written request
for a hearing before an Administrative Law Judge, and the hearing was held on June 4, 2018,

before Administrative Law Judge Dennis O’Leary (“the ALJ”). (Id. at 34 & 259–60). The ALJ

issued a decision on August 6, 2018, denying Plaintiff’s applications for DIB and SSI. (Id. at 17–

28). Plaintiff sought review from the Appeals Counsel. (Id. at 1). After the Appeals Counsel

denied Plaintiff’s request for review, the ALJ’s decision became the Commissioner’s final

decision.

       Plaintiff filed the instant appeal on September 20, 2019. (D.E. No. 1). On September 30,

2020, Plaintiff filed a brief in support of the instant appeal (D.E. No. 14 (“Pl. Mov. Br.”)), to which

Defendant responded on October 16, 2020 (D.E. No. 15 (“Def. Opp. Br.”)).

II.    LEGAL STANDARD

               Standard of Review

       The Court applies plenary review to questions of law and otherwise applies the standard of

“substantial evidence.” See 42 U.S.C. § 405(g); Chandler v. Comm’r of Soc. Sec., 667 F.3d 356,

359 (3d Cir. 2011). Substantial evidence is more than a “mere scintilla” of evidence and “means

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971). Although substantial evidence requires “more

than a mere scintilla, it need not rise to the level of a preponderance.” McCrea v. Comm’r of Soc.

Sec., 370 F.3d 357, 360 (3d Cir. 2004). While failure to meet the substantial evidence standard

normally warrants remand, such error is harmless where it “would have had no effect on the ALJ’s

decision.” Perkins v. Barnhart, 79 F. App’x 512, 515 (3d Cir. 2003).

       The Court is bound by the ALJ’s findings of fact that are supported by substantial evidence

“even if [it] would have decided the factual inquiry differently.” Hartranft v. Apfel, 181 F.3d 358,

360 (3d Cir. 1999). “Where evidence in the record is susceptible to more than one rational




                                                  2
interpretation, [the Court] must accept the Commissioner’s conclusions.” Izzo v. Comm’r of Soc.

Sec., 186 F. App’x 280, 283 (3d Cir. 2006). Thus, this Court is limited in its review because it

cannot “weigh the evidence or substitute its conclusions for those of the fact-finder.” Williams v.

Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992).

       Regarding the ALJ’s assessment of the record, the Third Circuit has stated, “[a]lthough the

ALJ may weigh the credibility of the evidence, he must give some indication of the evidence which

he rejects and his reason(s) for discounting such evidence.” Burnett v. Comm’r of Soc. Sec., 220

F.3d 112, 121 (3d Cir. 2000). The Third Circuit has noted, however, that “Burnett does not require

the ALJ to use particular language or adhere to a particular format in conducting his analysis.

Rather, the function of Burnett is to ensure that there is sufficient development of the record and

explanation of findings to permit meaningful review.” Jones v. Barnhart, 364 F.3d 501, 505 (3d

Cir. 2004).

               Determining Social Security Benefits

       To qualify for disability insurance benefits, the claimant must first establish that she is

“disabled.”   See 42 U.S.C. § 423(a)(1)(E). “Under the Social Security Act, a disability is

established where the claimant demonstrates that there is some medically determinable basis for

an impairment that prevents [her] from engaging in any substantial gainful activity for a statutory

twelve-month period.” Fargnoli v. Massanari, 247 F.3d 34, 38–39 (3d Cir.2001) (internal

citations and quotations omitted). A claimant is disabled for these purposes only if her physical

or mental impairments are “of such severity that [s]he is not only unable to do [her] previous work

but cannot, considering [her] age, education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy[.]” 42 U.S.C. § 423(d)(2)(A). A

physical or mental impairment is an “impairment that results from anatomical, physiological, or




                                                3
psychological abnormalities which are demonstrable by medically acceptable clinical and

laboratory diagnostic techniques.” 42. U.S.C. § 423(d)(3).

       The Secretary of Health and Human Services has established a five-step sequential

evaluation process to determine whether a plaintiff is disabled. See 20 C.F.R. §§ 404.1520 &

416.920. If the determination at a particular step is dispositive of whether the plaintiff is or is not

disabled, the inquiry ends. 20 C.F.R. §§ 404.1520(a)(4) & 416.920(a)(4). The burden rests on

the plaintiff to prove steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987).

At step five, the burden of production shifts to the government. Id.

       At step one, the plaintiff must demonstrate that she has not engaged in any substantial

gainful activity since the onset date of her severe impairment. 20 C.F.R. §§ 404.1520(a)(4)(i) &

416.920(a)(4)(i). Substantial gainful activity is defined as significant physical or mental activities

that are usually done for pay or profit. 20 C.F.R. §§ 404.1572(a) & 416.972(a), (b). If an individual

engages in substantial gainful activity, she is not disabled under the regulation, regardless of the

severity of her impairment or other factors such as age, education, and work experience. 20 C.F.R.

§§ 404.1520(b) & 416.920(b). If the plaintiff demonstrates she has not engaged in substantial

gainful activity, the analysis proceeds to step two.

       At step two, the plaintiff must demonstrate that her medically determinable impairment or

the combination of his or her impairments is “severe.” 20 C.F.R. §§ 404.1520(a)(4)(ii) &

416.920(a)(4)(ii). A “severe” impairment significantly limits a plaintiff’s physical or mental

ability to perform basic work activities. 20 C.F.R. §§ 404.1520(c) & 416.920(c). An impairment

or combination of impairments do not satisfy this threshold if medical and other evidence only

establishes slight abnormalities which have no more than a minimal effect on an individual’s

ability to work. See Newell v. Comm’r of Soc. Sec., 347 F.3d 541, 546 (3d Cir. 2003).




                                                  4
       At step three, the ALJ must assess the medical evidence and determine whether the

plaintiff’s impairments meet or equal an impairment listed in the Social Security Regulations’

“Listings of Impairments” in 20 C.F.R. § 404, Subpart P, Appendix 1 (“Listing”). See 20 C.F.R.

§§ 404.1520(a)(4)(iii) & 416.920(a)(4)(iii).

       If a plaintiff is not found to be disabled at step three, the analysis continues to step four in

which the ALJ determines whether the plaintiff had the residual functional capacity (“RFC”) to

perform her past relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv) & 416.920(a)(4)(iv). If the

plaintiff lacks the RFC to perform any work she had done in the past, the analysis continues to the

next step.

       In the final step, the burden shifts to the Commissioner to show that there is a significant

amount of other work in the national economy that the plaintiff can perform based on her age,

education, work experience, and RFC. 20 C.F.R. §§ 404.1520(a)(4)(v) & 416.920(a)(4)(v).

III.   DISCUSSION

               The ALJ’s Decision

       The ALJ determined at step one that Plaintiff had not engaged in substantial gainful activity

since March 22, 2014, the date Plaintiff claimed that she was disabled. (R. at 20). At step two,

the ALJ concluded that Plaintiff had the following seven severe impairments: back pain, carpel

tunnel syndrome, post-traumatic stress disorder (“PTSD”), schizoaffective disorder, depressive

type, and anxiety. (Id.). The ALJ concluded that Plaintiff ’s HIV and asthma were “non-severe

impairments” since they had not caused “more than minimal limitation in [Plaintiff’s] ability to

perform basic work activities for 12 consecutive months.” (Id.). At step three, the ALJ considered

Listings 1.02 for major dysfunction of a joint; 1.04 for disorders of the spine; 12.03 for

schizophrenia spectrum and other psychotic disorders; and 12.04 for depressive, bipolar and




                                                  5
related disorders. (Id.). The ALJ ultimately determined that Plaintiff did not have an impairment

or combination of impairments that met or medically equaled the severity of one of the

impairments listed by the regulations. (Id. at 20–22).

       At step four, the ALJ provided an analysis in light of the entire record, concluding that

Plaintiff had the RFC to perform light work as defined in 20 C.F.R. §§ 404.1567(b) and

416.967(b), with certain exceptions. (Id. at 22). Specifically, the ALJ found that Plaintiff was

“capable to lifting/carrying a maximum of 20 pounds at a time and frequently lifting/carrying up

to 10 pounds,” that she cannot perform “continual and repetitive fine fingering tasks,” that she is

“capable of simple and repetitive tasks,” and that she is “capable of minimal contact with

supervisors and co-workers” but could not “have contact with the general public.” (Id. at 22–26).

Based on the record and the testimony of the vocational expert, the ALJ determined that Plaintiff

was unable to perform any past relevant work, but the ALJ found that there were jobs that existed

“in significant numbers in the national economy” that Plaintiff could perform. (Id. at 26–27).

Accordingly, the ALJ found that Plaintiff had not been disabled as defined by the Act since March

22, 2014 through August 6, 2018, the date the ALJ rendered his decision. (Id. at 27–28).

               Consideration of Obesity

       Plaintiff first argues that the ALJ’s decision does not adequately analyze her obesity at step

three or during the RFC analysis. (Pl. Mov. Br. at 11–21). Plaintiff contends that, while the ALJ

found her obesity to be a severe impairment at step two, at steps three and four, the decision

provides “no explanation, no evidence[,] and no rationale” for the ALJ’s decision that Plaintiff’s

obesity in combination with her other impairments did not meet or equal any listing at step three,

nor did the ALJ explain how Plaintiff’s obesity affected her RFC. (See id. at 16 & 19–20).

Accordingly, Plaintiff argues that the ALJ’s step three and step four finding regarding her obesity




                                                 6
is beyond judicial review. (Id. at 18 & 20).

        The Court disagrees. A review of the record shows that the ALJ properly considered

Plaintiff’s obesity. The ALJ acknowledged that Plaintiff’s “BMI as of May 2018 was 35.53, which

is obese.” (Id. at 25). The decision also recognized that “there is no [L]isting for obesity” and

concluded that, “even when obesity [was] considered in combination with the claimant’s other

impairments, the claimant [did] not meet or equal any of the listings in Appendix 1, Subpart P,

Regulations No. 4.” (R. at 21). Further, the ALJ evaluated Plaintiff’s obesity within the context

of the overall record. (Id. at 25 (stating that “[i]n the present case, obesity’s effect on [Plaintiff’s]

other impairment [was] reflected in the above-stated residual functional capacity finding”)).

        But more importantly, even assuming that Plaintiff is correct and that the ALJ should have

performed a better analysis at step three and step four regarding her obesity, Plaintiff fails to show

how the outcome would have been different and that she was thereby harmed. Plaintiff heavily

relies on Diaz v. Commissioner of Social Securities, where the Third Circuit stated that “[t]he ALJ

must provide a discussion of the evidence and an explanation of reasoning for his conclusion

sufficient to enable meaningful judicial review.” 577 F. 3d 500, 504 (3d. Cir. 2009) (citing Burnett

v. Comm’r of Soc. Sec., 220 F. 3d 112, 120) (internal quotation marks omitted). But Diaz does not

alleviate Plaintiff from her burden of demonstrating that the ALJ’s failure to discuss obesity was

a harmful error. See id.; see also Rutherford v. Barnhart, 399 F.3d 546, 553 (3d Cir. 2005).

“Ordinary harmless error review . . . is applicable to administrative appeals.” Holloman v. Comm’r

Soc. Sec., 639 F. App’x. 810, 814 (3d Cir. 2016) (citing Shinseki v. Sanders, 556 U.S. 396, 409

(2009). Where, as here, a plaintiff alleges error by the ALJ, “the burden of showing harmfulness

is normally on the party attacking the agency’s determination.” See Shinseki, 556 U.S. at 398.

This means that Plaintiff must affirmatively point to specific evidence and explain how she might




                                                   7
have prevailed at step three or step four if the ALJ’s analysis had been more thorough regarding

her obesity. See Holloman, 639 F. App’x at 814; Woodson v. Comm’r Soc. Sec., 661 F. App’x

762, 766 (3d Cir. 2016). Yet Plaintiff failed to identify any evidence in the record to support her

position, let alone evidence sufficient to demonstrate that she should have succeeded at step three

and step four. (See Pl. Mov. Br. at 11–21). The Court thus finds that substantial evidence supports

the ALJ’s determination at step three and step four with regard to Plaintiff’s obesity; but even if

the Court were to find that a portion of the pertinent analysis was deficient, Plaintiff nevertheless

fails to meet her burden of demonstrating harm. Santini v. Comm’r of Soc. Sec., 413 F. App’x 517,

520 (3d Cir. 2011) (finding the ALJ’s consideration of obesity sufficient where the claimant did

not provide evidence “indicating that her obesity ha[d] a significant effect on her functional

capacity”).

                  Listing of Impairments

         Next, Plaintiff argues that at step three the ALJ erred in assessing various Paragraph B

criteria of the mental listings. 1 First, Plaintiff argues that the ALJ erred in finding that she had a

moderate limitation in her ability to interact with others based on her ability to interact “adequately

with all treating practitioners.” (Pl. Mov. Br. at 25). Her ability to interact with her doctors, argues

Plaintiff, was “completely irrelevant” to her ability to interact with others based on the regulatory




1
         With half of a sentence and a footnote, Plaintiff also argues that the ALJ failed to consider certain “objective
proof” that Plaintiff suffered various physical conditions, including disc herniations and peripheral neuropathy, the
impairments caused by which would have met or equaled Listings 1.02 and 11.14. (Pl. Mov. Br. at 24 n. 5). While
her counsel represented to the ALJ that she had “no objections” to the record (R. at 35), Plaintiff now appears to argue
that such “objective proof” was improperly omitted from the record. (Pl. Mov. Br. at 24 n.5). However, even assuming
the medical records generated from 2010 to 2012 regarding Plaintiff’s physical conditions were relevant to her
applications at issue, which sought disability benefits from March 2014, Plaintiff does not even attempt to argue, let
alone present any support, that the record before the ALJ, to which she had “no objections,” was different from the
record that is currently before the Court. Plaintiff thus waived her argument regarding incomplete record, and the
Court will not entertain an argument that is raised for the first time on appeal. See Armstrong v. Comm’r of Soc. Sec.,
No. 19-4606, 2020 WL 2571676, at *1 (D.N.J. May 21, 2020); Louis v. Comm’r of Soc. Sec., 808 F. App’x 114, 117
(3d Cir. 2020).


                                                           8
definition of “interact with others.” (Id.). Second, Plaintiff contents that the ALJ wrongfully

concluded that Plaintiff only had “moderate limitations” in her abilities to “interact with others,”

“concentrate, persist, or maintain pace,” and “adapt[ ] [or] manage[ ] oneself.” (Pl. Mov. Br. at

25–32). According to Plaintiff, the ALJ failed to consider the diagnosis and medical opinions

rendered by her treating psychiatrist, Jesus Pena-Mejia, M.D., and the Commissioner’s

psychological examiner, Ernesto Perdomo, Ph.D., whose reports sufficiently established that

Plaintiff had “marked limitations” in all four categories of the paragraph B criteria, satisfying the

mental Listings identified by the ALJ. (Id. at 32).

        The Court is not persuaded. Based on Plaintiff’s mental impairments, the ALJ specifically

identified Listings 12.03 (schizophrenia spectrum and other psychotic disorders), 12.04

(depressive, bipolar and related disorders), 12.06 (anxiety and obsessive-compulsive disorders),

and 12.15 (Trauma- and stressor-related disorders). (R. at 20). The four identified Listings share

the same Paragraph B criteria. That is, to meet any of the four Listings, Plaintiff must show that,

she had, inter alia,

                Extreme limitation of one, or marked limitation of two, of the
                following areas of mental functioning [ ]
                       1. Understand, remember, or apply information [ ]
                       2. Interact with others [ ]
                       3. Concentrate, persist, or maintain pace [ ]
                       4. Adapt or manage oneself [ ]

20 C.F.R. pt. 404, subpt. P, App’x 1 §§ 12.03,12.04, 12.06 & 12.14.1. To conduct the step three

analysis, the ALJ was not required to “use particular language or adhere to a particular format.”

Jones, 364 F.3d at 505. Nor was the ALJ expected “to make reference to every relevant treatment

note in a case.” See Fargnoli, 247 F.3d at 42. Instead, the ALJ’s decision must ensure “sufficient




                                                 9
development of the record and explanation of findings to permit meaningful review.” Jones, 364

F.3d at 505 (citing Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 120 (3d. Cir. 2000)).

       Here, the ALJ considered each Paragraph B criterium and found that “the medical evidence

of record” as a whole indicated that Plaintiff had moderate limitations in each area. (R. at 21–22).

The ALJ then pointed to specific evidence in the record, including Dr. Perdomo’s opinion, and

explained his decision. Indeed, Plaintiff recognizes that the ALJ highlighted Dr. Perdomo’s report.

(Pl. Mov. Br. at 25–26). As summarized by the ALJ, Dr. Perdomo opined that Plaintiff

               always fe[lt] that people [were] talking about her and [were] against
               her and staring at her, so she avoid[ed] people and c[ould] not deal
               with people. Her mood and affect [were] depressed. She was tearful
               and crying during the evaluation and she reported feelings of
               sadness, crying spells, insomnia, nightmares, flashback, anger
               control problems, no desire, no interest, no motivation, and
               withdrawal behaviors.

(R. at 21). Plaintiff argues that this portion of Dr. Perdomo’s report was “[f]ar more relevant” than

other evidence the ALJ discussed in his decision. (Pl. Mov. Br. at 25). This argument essentially

invites the Court to reweigh evidence that the ALJ specifically considered and accorded less

weight, which the Court cannot and does not do. See Williams, 970 F.2d at 1182; Morales v. Apfel,

225 F.3d 310, 317 (3d Cir. 2000).

       The Court also disagrees that Plaintiff’s ability to interact with her treating practitioners

was “completely irrelevant” to her ability to interact with others. (See Pl. Mov. Br. at 25). As the

Commissioner explains in Appendix 1 Paragraph 12.00E2, “[t]his area of mental functioning refers

to the abilities to relate to and work with supervisors, co-workers, and the public.” To examine

the claimant’s ability in this area, the Commissioner considers, inter alia, the claimant’s ability to

“cooperate[ ] with others”; “ask[ ] for help when needed”; “state[ ] own point of view”;

“understand[ ] and respond [ ] to social cues (physical, verbal, emotional)”; and “respond[ ] to

requests, suggestions, criticism, correction, and challenges.” 20 C.F.R. pt. 404, subpt. P, App’x 1


                                                 10
¶ 12.00E2. Plaintiff’s ability to interact with her doctors, which necessarily involves cooperating

with others, asking for help, and understanding and responding to request and suggestions, is thus

illustrative of her ability to interact with others.

        Further, Plaintiff again fails to meet her burden of establishing that, even if the ALJ’s

analysis was lacking, the deficiency was harmful to her. See Holloman, 639 F. App’x at 814;

Woodson, 661 F. App’x at 766. As support for her argument that the ALJ failed to consider her

treating psychiatrist Dr. Pena-Mejia’s’ opinion with regard to her abilities to “interact with others,”

“concentrate[e], persist[], and [maintain] pace,” and “adapt[ ] [or] manage[ ] oneself,” Plaintiff

points to medical reports dated March 7, 2017, and August 29, 2017, where Dr. Pena-Mejia

reported    that    Plaintiff    had    “hallucination,”    “psychosis,    agitation/violence,”    and

“hostility/aggressive behavior,” and that Plaintiff was “irritable/anxious.” (Pl. Mov. Br. at 26

(citing R. at 515–17). Plaintiff also argues that Dr. Pena-Mejia prescribed Plaintiff with Risperdal,

Zoloft, Clonazepam, and Ambien for her conditions. (Id. (citing R. at 480 & 513)). These

diagnoses, therapies, and assessments, according to Plaintiff, established “marked limitations” in

all four Paragraph B categories of the identified Listings. (Id. at 32).

        However, Plaintiff does not even attempt to explain how these recorded conditions and

treatments, without more, sufficiently establish that Plaintiff’s impairment or combination of

impairments satisfy the Listing requirements. See Jones v. Sullivan, 954 F.2d 125, 128 (3d Cir.

1991) (declining “to create a presumption that a mere diagnosis of alcoholism, without more,

renders an applicant eligible for benefits under the Social Security Act”). For example, while

Plaintiff argues that she received “Ambien for insomnia/sleep disorder,” her medical records

consistently indicated that she reported to her psychiatrist that she slept well. (R. at 514 (“sleeping

is fair”), 516 (“sleeping good”), 518 (“sleeping and eating well”), 520 (“[g]ood sleeping and good




                                                       11
eating”), & 522 (same)). As another example, while Plaintiff reported that she had “some

anx[iety]” in March 2017 (R. at 514), she repeatedly told her doctor, from August 2017 to February

2018, that she was not anxious (id. at 516, 518, 520 & 522). Plaintiff thus failed to point to specific

evidence that is sufficient to show that she should succeed at step three.

       Accordingly, the Court finds that, contrary to Plaintiff’s argument, the ALJ’s decision, read

as a whole, reflect “sufficient development of the record and explanation of findings” and is

supported by substantial evidence. See Burnett, 220 F.3d at 119; Jones, 364 F.3d at 505. But even

if the decision contains any error, the error would be harmless. See Woodson, 661 F. App’x at

766.

               RFC Determination

       Finally, Plaintiff argues that the RFC finding was not based on substantial evidence and

that it was not “explained on the basis of any evidence.” (Pl. Mov. Br. at 32). “After careful

consideration of the entire record,” the ALJ concluded that Plaintiff had the following RFC:

               The claimant is capable of exertional demands of light work as
               defined in 20 CFR 404.1567(b) and 416.967(b), with exceptions.
               The claimant is capable of lifting/carrying a maximum of 20 pounds
               at a time and frequently lifting/carrying up to 10 pounds. Regarding
               the manipulative demands of work, the claimant cannot perform
               continual and repetitive fine fingering tasks. Regarding the mental
               demands of work, the claimant is capable of simple and repetitive
               tasks. She is capable of minimal contact with supervisors and co-
               workers. She cannot have contact with the general public.

(R. at 22–23) (emphasis in original).

       In his typical style, Plaintiff’s counsel divided the ALJ’s RFC determination into five

elements and, in a series of hyperbolic questions, argues that the ALJ failed to explain any of these

elements. For example, with respect to the ALJ’s finding that Plaintiff was capable of doing light

work, counsel asks “[h]ow long can Plaintiff sit, stand, and walk?” (Pl. Mov. Br. at 36). With

regard to the ALJ’s finding that Plaintiff cannot perform continual and repetitive fine fingering


                                                  12
tasks, counsel asks, inter alia, “what is it about [P]laintiff’s sensory neuropathy and carpal tunnel

syndrome in both hands that encumbers fine manipulation but not gross manipulation?” (Id. at

39). With the ALJ’s finding that Plaintiff was capable of simple and repetitive tasks, counsel asks:

“where does the decision provide a rationale for its seminal finding that plaintiff’s psychotic,

depressive, traumatic and panic disorders would allow her the ability to sustain a 40-hour

workweek just as long as she is performing unskilled work (simple repetitive tasks)?” (Id.).

       Plaintiff seems to suggest that the ALJ must engage in a formulaic explanation of his RFC

decision. The law does not hold the ALJ to such a rigid standard. As discussed above, an ALJ

need not “adhere to any set format for explaining his analysis so long as there is ‘sufficient

development of the record and explanation of findings to permit meaningful judicial review.’”

Garrett v. Comm’r of Soc. Sec., 274 F. App’x 159, 162 (3d Cir. 2008) (quoting Jones, 364 F.3d at

505). While an ALJ is required to consider all evidence before him, Burnett, 220 F.3d at 121, an

ALJ need not discuss in her opinion “every tidbit of evidence included in the record,” Hur v.

Barnhart, 94 Fed. App’x. 130, 133 (3d Cir. 2004).

       Here, considering the record as a whole, the Court finds that the ALJ’s analysis was

sufficient to allow meaningful review and was supported by substantial evidence. See Jones, 364

F.3d at 505. The ALJ first addressed Plaintiff’s subjective report of symptoms presented at the

hearing, where she stated that, inter alia, she had a bulging disc and carpal tunnel syndrome,

because of which she could not sit or stand for too long and could only work with her hands for

about ten to fifteen minutes. (R. at 23). She also stated that she suffered from HIV and had

depression because of her HIV infection. (Id.). As a result of her depression, she did not like

being around too many people and, while she went to appointments and did grocery shopping, she




                                                 13
mostly spent time in her room. (Id.). Plaintiff also stated that she had heard voices, for which she

took medications. (Id.).

        The ALJ then considered the evidence in the record and concluded that Plaintiff’s seven

severe impairments, namely her back pain, obesity, carpel tunnel syndrome, PTSD, schizoaffective

disorder, depressive type, and anxiety, caused “some resulting limitations.” (Id. at 24). In so

finding, the ALJ discussed Dr. Perdomo’s consultative psychological evaluation from February

2016, and a March 2016 record from Luis Benalcazar, M.D., who reported that Plaintiff had

“bilateral hand pain.” (Id. (citing R. 330–32 & 338)). Contrary to Plaintiff’s argument that the

ALJ “never consider[ed] HIV in [the] RFC calculus,” (Pl. Mov. Br. at 19 n. 3), the ALJ also

discussed a June 2016 report from Douglas A. Taylor, M.D., who treated Plaintiff primarily for

her HIV infection from at least April 2015 to May 2018 (see R. at 329 & 437–496). (Id. at 25).

Dr. Taylor’s report included details of Plaintiff’s conditions relating to her HIV infection and noted

that Plaintiff was “negative for depression.” (See id. at 437–496). The ALJ thus concluded that

that Plaintiff’s HIV did not cause more than minimal limitations in her ability to perform work.

(Id. at 25).

        Ultimately, the ALJ held that Plaintiff’s description regarding “the intensity, persistence[,]

and limiting effects” of her conditions were not “entirely consistent” with the medical evidence in

the record. (Id. at 23). Relevant here, despite the detailed summary of Dr. Perdomo’s February

2016 report, the AJL gave this report partial weight and discounted Dr. Perdomo’s opinion that

Plaintiff’s mental impairments “would significantly affect her ability to function in the

occupational and social spheres of life.” (Id. at 25; see id. at 332). The ALJ explained that, while

Dr. Perdomo’s evaluation was based on personal examination of Plaintiff, this report lacked a

complete function-by-function analysis regarding Plaintiff’s “ability to handle the mental demands




                                                 14
of work-related activities.” (Id. at 25). Plaintiff argues that the ALJ rejected Dr. Perdomo’s

opinion “for a clearly made-up reason” that Dr. Perdomo failed to fill out a “function-by-function

form” that was never sent to him. (Pl. Mov. Br. at 30–31). Plaintiff either misunderstands or

mischaracterizes the ALJ’s reasoning. The ALJ accorded partial weight to Dr. Perdomo’s opinion

not because Dr. Perdomo failed to use a function-by-function form or failed to satisfy a post-facto

requirement, but because Dr. Perdomo’s opinion regarding Plaintiff’s mental capacity for work-

related activities lacked sufficient explanation. See 20 C.F.R. §§ 404.1527(c)(3) & 416.927(c)(3)

(“The better an explanation a source provides for a medical opinion, the more weight we will give

that medical opinion. Furthermore, because nonexamining sources have no examining or treating

relationship with you, the weight we will give their medical opinions will depend on the degree to

which they provide supporting explanations for their medical opinions.”). The Court thus finds no

error in the ALJ’s reasoning for discounting portions of Dr. Perdomo’s opinion. 2

         The ALJ also gave partial weight to the reports of the agency’s consultants and discredited

their opinions that Plaintiff’s HIV and asthma were severe impairments. (R. at 25.; see also id. at

112, 127, 143 & 161). Notably, in so holding, the ALJ highlighted that the state agency’s

consultants “did not have the benefit of the latest medical evidence nor the benefit of observing

[Plaintiff] personally.” (Id. at 25). Presumably, this “latest medical evidence” included evidence

submitted by Plaintiff on or after May 30, 2018, which includes medical records from Dr. Taylor

between January 10, 2017, and May 29, 2018, and from Dr. Pena-Mejia between March 7, 2017,



2
         Moreover, with regard to a similar comment from Dr. Pena-Mejia, who in a one-page evaluation report dated
April 20, 2015, opined that Plaintiff was “unable to engage in any gainful employment and/or occupational training
of any kind” (R. at 328), the ALJ accorded this report little weight because Dr. Pena-Mejia opined on an issue, namely,
“the ultimate determination as to disability,” that is reserved to the Commissioner. (Id. at 26). The Court agrees and
finds that the same reasoning applies to portions of Dr. Perdomo’s opinion. See 20 C.F.R. §§ 404.1527(d)(1), 3 &
416.927 (d)(1), (3) (stating that “[a] statement by a medical source that you are ‘disabled’ or ‘unable to work’ does
not mean that we will determine that you are disabled,” which “is an issue reserved to the Commissioner”).



                                                         15
and February 27, 2018. 3 (Id. at 475 & 497). Accordingly, contrary to Plaintiff’s argument that

her treating psychiatrist’s and treating physician’s opinions were virtually eliminated from the

ALJ’s decision (Pl. Mov. Br. at 27), the ALJ indeed specifically rejected the agency consultants’

opinions based on the latest medical reports from Plaintiff’s treating physician and treating

psychiatrist when conducting the RFC analysis.

         Ultimately, while Plaintiff points to some evidence in the record to support her challenge

to ALJ’s analysis at step four, the Court finds that the evidence Plaintiff relies on does not

demonstrate that she should have succeeded at step four. See Shinseki, 556 U.S. at 409 (“[T]he

party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of

showing that prejudice resulted.”); Rutherford, 399 F.3d at 533 (stating that “a remand is not

required here because it would not affect the outcome of the case”). The Court thus finds that the

ALJ provided sufficient explanations as to the weight he was attributing to the opinion evidence

and further finds that the ALJ’s RFC determination was supported by substantial evidence in the

record as whole. See Fargnolii, 247 F.3d at 43 (“Although the ALJ may weigh the credibility of

the evidence, he must give some indication of the evidence that he rejects and his reason(s) for

discounting that evidence.”) (citing Burnett, 220 F.3d at 121).




3
          As the ALJ’s decision noted, Plaintiff submitted or informed the ALJ of these medical records less than five
business days before the hearing before the ALJ, who nonetheless admitted the reports into the record. (Id. at 17; see
also id. at 475 & 497).


                                                         16
IV.    CONCLUSION

       For the foregoing reasons, the Court AFFIRMS the decision of the Commissioner. An

appropriate Order accompanies this Opinion.



Date: April 30, 2021.



                                                      s/Esther Salas
                                                      Esther Salas, U.S.D.J.




                                              17
